           Case 5:19-cv-02520-NC Document 37 Filed 06/12/19 Page 1 of 2



1    Jeffrey L. Kessler (pro hac vice forthcoming)
     jkessler@winston.com
2    Aldo A. Badini (SBN 257086)
     abadini@winston.com
3    Susannah P. Torpey (pro hac vice forthcoming)
     storpey@winston.com
4    WINSTON & STRAWN LLP
     200 Park Avenue
5    New York, NY 10166-4193
     Telephone: (212) 294-6700
6    Facsimile: (212) 294-4700

7    Ian L. Papendick (SBN 275648)
     ipapendick@winston.com
8    Jeanifer E. Parsigian (SBN 289001)
     jparsigian@winston.com
9    WINSTON & STRAWN LLP
     101 California Street
10   San Francisco, CA 94111
     Telephone: (415) 591-1000
11   Facsimile: (415) 591-1400

12   Counsel for Defendants Avanci, LLC and
     Avanci Platform International Limited
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
     CONTINENTAL AUTOMOTIVE SYSTEMS,                    Case No. 5:19-cv-02520-NC
16   INC., a Delaware corporation,
                                                        NOTICE OF APPEARANCE OF
17                 Plaintiff,                           ALDO A. BADINI

18          v.                                          Judge: Hon. Nathanael M. Cousins

19   AVANCI, LLC, a Delaware corporation,
     AVANCI PLATFORM INTERNATIONAL
20   LIMITED, an Irish company, NOKIA
     CORPORATION, a Finnish corporation,
21   NOKIA OF AMERICA CORPORATION, a
     Delaware corporation, NOKIA SOLUTIONS
22   AND NETWORKS US LLC, a Delaware
     corporation, NOKIA SOLUTIONS AND
23   NETWORKS OY, a Finnish corporation,
     NOKIA TECHNOLOGIES OY, a Finnish
24   corporation, CONVERSANT WIRELESS
     LICENSING SARL, a Luxembourg
25   corporation, OPTIS UP HOLDINGS LLC, a
     Delaware corporation, OPTIS CELLULAR
26   TECHNOLOGY, LLC, a Delaware corporation,
     OPTIS WIRELESS TECHNOLOGY, LLC, a
27   Delaware corporation,

28                 Defendants.

                                                       1
                       NOTICE OF APPEARANCE OF ALDO A. BADINI - CASE NO. 5:19-cv-02520-NC
           Case 5:19-cv-02520-NC Document 37 Filed 06/12/19 Page 2 of 2



1           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

2           PLEASE TAKE NOTICE THAT pursuant to Northern District of California Civil Local

3    Rule 5-1(c)(2)(A), the following attorney hereby appears in this action as counsel of record for

4    Defendant Avanci, LLC, and Defendant Avanci Platform International Limited:

5                                  Aldo A. Badini (SBN 257086)
                                   WINSTON & STRAWN LLP
6                                  200 Park Avenue
                                   New York, NY 10166-4193
7                                  Telephone: (212) 294-6700
                                   Facsimile: (212) 294-4700
8                                  abadini@winston.com
9           Defendant Avanci Platform International Limited expressly reserves the right to assert lack

10   of personal jurisdiction as a defense in the above-captioned matter, and the appearance of counsel of

11   record for Defendant Avanci Platform International Limited is not intended, and shall not be deemed

12   or construed in any way, as consent to personal jurisdiction or as a waiver of its right to assert the

13   defense of lack of personal jurisdiction or any other defense.

14          Please serve copies of all notices and documents issued by the Court or filed by the parties
15   upon the above-listed attorney.
16

17   Dated: June 12, 2019                              Respectfully submitted,
18                                                     WINSTON & STRAWN LLP
19                                                     By       /s/ Aldo A. Badini
                                                            Aldo A. Badini (SBN 257086)
20                                                          WINSTON & STRAWN LLP
                                                            200 Park Avenue
21                                                          New York, NY 10166-4193
                                                            Telephone: (212) 294-6700
22                                                          Facsimile: (212) 294-4700
                                                            abadini@winston.com
23

24                                                          Counsel for Defendant Avanci, LLC and
                                                            Avanci Platform International Limited
25

26

27

28

                                                        2
                        NOTICE OF APPEARANCE OF ALDO A. BADINI - CASE NO. 5:19-cv-02520-NC
